Order, Supreme Court, New York County, entered November 10, 1975, unanimously modified, on the law, to the extent of also striking Items Nos. 2, 9, 12 and 18 of the demand by defendants Felicie, Inc., *521and Felicie Schumsky for a bill of particulars, and, as so modified, affirmed, without costs and without disbursements. Special Term granted plaintiffs motion to vacate the demand for a bill of particulars to the extent of striking Items Nos. 1 and 3 of the 18 separately stated items of the demand. Study of the demand under the circumstances presented on this record mandates the conclusion that Items Nos. 2, 9, 12 and 18 should also be striken in that they seek evidentiary matter rather than amplification of the pleading. Concur—Lupiano, J. P., Capozzoli, Lane, Nunez and Lynch, JJ.